DETAILED ACTION
	This is the first office action for application 16/494,401, filed 9/19/2019, which is a national stage entry of PCT/JP2018/005968, filed 2/20/2018, which claims priority to Japanese application JP2017-072104, filed 3/31/2017, after the request for continued examination filed 5/13/2022.
	Claims 1, 3-6 and 8-21, 23-26 are pending in the application, and are considered herein.
	The prior art rejections and rejections under 35 U.S.C. 112(a) are withdrawn, in light of the amendments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a grounds of rejection.
Less, et al. (U.S. Patent Application Publication 2009/0087728 A1)
Orita, et al. (U.S. Patent Application Publication 2015/0111085 A1)
Yanagida, et al. (U.S. Patent Application Publication 2007/0048613 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 14-15, 17-18, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the insulative porous film is a first insulative porous film on the first active material layer and a second insulative porous film on the second active material layer.”
Therefore, it is unclear to which of the first/second insulative porous films “the insulative porous film” of Claims 8, 14-15, 17-18 refers.
Claim 1 has been amended to recite “the active material layer is a first active material layer… and a second active material layer.”
Therefore, it is unclear to which of the first/second active material layers “the active material layer” of Claims 10 and 14 refers.
Claim 24 recites “a plurality of a counter electrode” and “a separator between each of the electrode and the counter electrode.” This limitation is indefinite, because it is unclear whether a separator is between each of the electrode and each counter electrode, or whether a separator is between each of the electrode and a single counter electrode.
Claim 25 recites “the insulative porous film” in line 5, “the current collector” in line 12, “the active material layer” in line 13, and “the insulative porous film” in line 16. There is insufficient antecedent basis for these limitations, because it is unclear whether these structures refer to structures of the counter electrode or structures of the electrode.
Claim 26 recites “the insulative porous film” in line 6, “the current collector” in line 13, “the active material layer” in line 14, and “the insulative porous film” in line 17. There is insufficient antecedent basis for these limitations, because it is unclear whether these structures refer to structures of one or more of the counter electrode(s) or structures of the electrode.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to recite “the insulative porous film is a first insulative porous film on the first active material layer and a second insulative porous film on the second active material layer.” Therefore, Claim 14, which recites “wherein the insulative porous film is a layer formed on the active material layer” does not further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-18, and 25 are rejected under 35 U.S.C. 103as being unpatentable over Hatta, et al. (U.S. Patent Application Publication 2016/0254511 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1).
In reference to Claim 1, Hatta teaches a battery electrode (Fig. 8, paragraphs [0231]-[0240]).
The battery electrode of Hatta comprises a current collector 91A (Fig. 8, paragraph [0233]).
The battery electrode of Hatta comprises an active material layer 91B on the current collector 91A (Fig. 8, paragraph [0233]).
The battery electrode of Hatta comprises an insulative porous film 93b on the active material layer 91B (Fig. 8, paragraph [0240]).
Hatta teaches that the insulative porous film 93b has the same structure as the insulative porous film 11, which is described in paragraph [0062] to be porous and is taught to be insulative because it is taught to be a separator.
Fig. 8 teaches that the current collector 91A has opposing surfaces.
Fig. 8 teaches that the active material layer 91B is a first active material layer on one of the opposing surfaces of the current collector 91A (i.e. the top surface) and a second active material layer 91B on the other of the opposing surfaces (i.e. the bottom surface) of the current collector 91A.
Fig. 8 teaches that the insulative porous film 93b is a first insulative porous film 93b on the first active material layer 91B and a second insulative porous film 93b on the second active material layer 91B. 
Hatta does not teach teaches that the insulative porous film 93b necessarily comprises particles of an alumina, titania, zirconia, or silica, and particles of a zeolite.
However, he teaches that two of several types of particles suitable for inclusion into the insulative porous film 93b include alumina, zirconia, silica (paragraph [0069], Claim 4) and zeolite (paragraph [0092], Claim 5). Hatta further teaches that these materials may suitably be used in combination (Hatta, Claims 4-5).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Hatta, because Hatta teaches that these are all materials suitable for inclusion into the porous insulative films of his invention.
Incorporating zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Hatta teaches the limitations of Claim 1, wherein the insulative porous film comprises particles of an inorganic oxide and particles of an adsorbent.
Incorporating zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Hatta teaches the limitations of Claim 1, wherein the inorganic oxide comprises one or more of alumina, zirconia, and silica.
Incorporating zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Hatta teaches the limitations of Claim 1, wherein the adsorbent is a zeolite.
Hatta is silent regarding the mass ratio of the adsorbent to the inorganic oxide.
Therefore, he does not teach that the mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94.
However, he teaches that the mass ratio of total particles to resin in the porous insulative film of his invention is 15/85 to 90/10.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises 75-99 parts by mass of aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta) and 1-25 parts by weight of a zeolite (Hennige, Claim 1). This results in a mass ratio of zeolite to aluminum oxide, silicon oxide, or zirconium oxide of 1/99 to 25/75.
This disclosure teaches that this ratio of particles is suitable for use in an insulative porous film on a battery electrode. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the insulative porous film of Hatta to have the mass ratio of aluminum oxide, silicon oxide, or zirconium oxide to zeolite taught by Hennige, i.e. within the range of 1/99 to 25/75.
Forming the insulative porous film of Hatta to have the mass ratio of aluminum oxide, silicon oxide, or zirconium oxide to zeolite taught by Hennige, i.e. within the range of 1/99 to 25/75, teaches the limitations of Claim 1, wherein the mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94” lies within the taught range of the mass ratio of the adsorbent to the inorganic oxide being in the range of 1/99 to 25/75.
Incorporating zeolites and alumina into the porous insulative film of Hatta teaches the limitations of Claim 6, wherein the inorganic oxide is an alumina.
In reference to Claim 4, Hatta does not teach that Si/Al ratio of the zeolite of his invention is 1 to 3. Hatta is silent regarding the Si/Al ratio of the zeolite of his invention.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta) and a zeolite (Hennige, Claim 1). 
Hennige further teaches that a suitable zeolites for inclusion into such a structure includes “Zeolite Y” (Hennige, Table 1, paragraph [0027]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the zeolite of Hatta to be “Zeolite Y,” as taught by Hennige.
Selecting the zeolite of Hatta to be “Zeolite Y” teaches the limitations of Claim 4, wherein a Si/Al atomic ratio of the zeolite is in the range of 1 to 3 (i.e. 2.6, per Table 1 of Hennige).  
In reference to Claim 8, Hatta is silent regarding the thickness of the insulative porous films of his invention.
However, he teaches that the thickness of the entire layer 93/11 is 7-11 microns (paragraph [0111]).
Hatta further teaches that one of several suitable materials for the separator layer 11A/93A of his invention is a microporous polyethylene layer with a thickness of 9 microns (paragraph [0320]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a 9 micron-thick  microporous polyethylene layer as the separator layer 93A in the battery of his invention, because Hatta teaches that this is a suitable separator material for the batteries of his invention.
Therefore, given the disclosure that the total thickness of the layer 93 is 7-11 microns, and the thickness of layer 93A is 9 microns, a thickness of the insulative porous film is 0-2 microns.
This disclosure teaches the limitations of Claim 8, wherein a thickness of the insulative porous film is 0.5-10 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “a thickness of the insulative porous film is 0.5-10 microns” overlaps with the taught range of a thickness of the insulative porous film is 0-2 microns.
In reference to Claim 9, modified Hatta is silent regarding the average particle diameter of the particles of the adsorbent/zeolite and the average particle diameter of the inorganic oxide.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises particles of aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta) having a diameter of 0.5-10 microns and particles of a zeolite having a diameter of 0.5-10 microns (Hennige, Claim 1). 
This disclosure teaches that these respective particle diameters are suitable for particles used in an insulative porous film on a battery electrode. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the particles of aluminum oxide, silicon oxide, or zirconium oxide to have an average diameter of 0.5-10 microns and the particles of the zeolite to have an average diameter of 0.5-10 microns, based on the teachings of Hennige.
Forming the particles of aluminum oxide, silicon oxide, or zirconium oxide to have an average diameter of 0.5-10 microns and the particles of the zeolite to have an average diameter of 0.5-10 microns, based on the teachings of Hennige, teaches the limitations of Claim 9, wherein an average particle diameter of the particles of the adsorbent/zeolite is in the range of 0.5-3 microns.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “an average particle diameter of the particles of the adsorbent/zeolite is in the range of 0.5-3 microns” lies within the taught range of the particles of zeolite having an average diameter of 0.5-10 microns.
Forming the particles of aluminum oxide, silicon oxide, or zirconium oxide to have an average diameter of 0.5-10 microns and the particles of the zeolite to have an average diameter of 0.5-10 microns, based on the teachings of Hennige, teaches the limitations of Claim 9, wherein an average particle diameter of the inorganic oxide is in the range of 0.1-5 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “average particle diameter of the inorganic oxide is in the range of 0.1-5 microns” overlaps with the taught range of the particles of oxide having an average diameter of 0.5-10 microns.
In reference to Claim 10, Hatta teaches that the active material layer 91B is a positive electrode active material (paragraph [0233]).
In reference to Claim 11, Hatta teaches a lithium ion secondary battery (Fig. 7, paragraphs [0222]-[0230]).
The lithium ion battery comprises the electrode of Claim 1, as described in the rejection of Claim 1 above.
The battery of Hatta comprises a counter electrode, corresponding to the negative electrode 92 (Figs. 7-8, paragraphs [0237]-[0238]).
The battery of Hatta comprises a separator 93a between the electrode of Claim 1 and the counter electrode (Fig. 8, paragraph [0240]). This “separator” 93a corresponds to layer 93a disposed between layers 91 and 92 in Fig. 8.
The battery of Hatta comprises a non-aqueous electrolyte solution (paragraph [0222]).
Fig. 8 of Hatta teaches that the separator 93A is arranged on a side of the insulative porous film of the electrode (i.e. a side of the insulative porous film 93B closest to layer 91B.
In reference to Claim 12, Hatta does not teach that a thickness of the separator is necessarily in a range of 8-40 microns.
However, Hatta teaches that one of several suitable materials for the separator layer 11A/93A of his invention is a microporous polyethylene layer with a thickness of 9 microns (paragraph [0320]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a 9 micron-thick  microporous polyethylene layer as the separator layer 93A in the battery of his invention, because Hatta teaches that this is a suitable separator material for the batteries of his invention.
Using a 9 micron-thick  microporous polyethylene layer as the separator layer 93A in the battery of the invention of modified Hatta teaches the limitations of Claim 12, wherein a thickness of the separator is in a range of 8-40 microns.
In reference to Claim 13, Hatta does not teach that the nonaqueous electrolyte solution necessarily comprises ethylene carbonate.
However, he teaches that ethylene carbonate is one of several solvents suitable for use as the nonaqueous solvents for the electrolyte of his invention (paragraph [0181]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used ethylene carbonate as the solvent in the battery of Hatta, because he teaches that this is a suitable solvent for the batteries of his invention.
In reference to Claim 14, Hatta teaches that the insulative porous film is/comprises a layer formed on the active material layer, as described in the rejection of Claim 1 above (Fig. 8).
In reference to Claim 15, Hatta teaches that the insulative porous film 93b further comprises a resin binder (paragraphs [0058]-[0060]).
In reference to Claims 16-18, Hatta teaches that a content rate of the resin binder to a total of the inorganic oxide and the adsorbent (which corresponds to the total mass of the particles in the film of Hatta) is 85/15 to 10/90 (paragraph [0109]). This corresponds to a content rate of the resin binder to a total of the inorganic oxide and the adsorbent of 11-567% by mass.
This disclosure teaches the limitations of Claim 16, wherein a content rate of the resin binder to a total of the inorganic oxide and the adsorbent is in a range of 0.2-20% by mass.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “a content rate of the resin binder to a total of the inorganic oxide and the adsorbent is in a range of 0.2-20% by mass” overlaps with the taught range of the content ratio of the resin binder to a total of the inorganic oxide and the adsorbent is 11-567% by mass.
This disclosure teaches the limitations of Claims 17-18, wherein a content rate of the total of the inorganic oxide and the adsorbent in the insulative porous film is 70% by mass or higher.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “a content rate of the total of the inorganic oxide and the adsorbent in the insulative porous film is 70% by mass or higher” overlaps with the taught range of the total of the inorganic oxide and the adsorbent in the insulative porous film being 15-90% by mass.
In reference to Claim 25, Figs. 7-8 teach that the counter electrode 92 is an electrode comprising a current collector 92A and an active material layer 92B on the current collector layer 92A (paragraph [0237]).
The counter electrode comprises an insulative porous film 93B on the active material layer (Fig. 8).
The material of the insulative porous films 93B meets the limitations of Claim 25, as described in the rejection of Claim 1 above.
Fig. 8 teaches that the current collector 92A has opposing surfaces.
Fig. 8 teaches that the active material 92B is a first active material layer on one of the opposing surfaces of the current collector 92A and a second active material on the other of the opposing surfaces of the current collector.
Fig. 7 teaches that the positive and negative electrode materials are coiled together, forming multiple layers, and Fig. 8 teaches that insulative porous layers 93B are disposed on either side of each separator layer 93A.
Therefore, the disclosure of Figs. 7-8 teaches that the insulative porous film is a first insulative porous film 93B on the first active material layer 92B and a second insulative porous film 93B on the second active material layer 92B.

Claims 1, 4, 6, 8, 11-18, and 23-26 are rejected under 35 U.S.C. 103as being unpatentable over Honda, et al. (U.S. Patent Application Publication 2016/0064715 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1).
In reference to Claim 1, Honda teaches a battery electrode (Fig. 1, paragraphs [0020]-[0100]).
The battery electrode of Honda comprises a current collector 11 (Fig. 1, paragraph [0020]).
The battery electrode of Honda comprises an active material layer 13 on the current collector 11 (Fig. 1, paragraph [0020]).
The battery electrode of Honda comprises an insulative porous film 16 on the active material layer 13 (Fig. 1, paragraph [0020]).
Fig. 1 teaches that the current collector 11 has opposing surfaces.
Fig. 1 teaches that the active material layer 13 is a first active material layer on one of the opposing surfaces of the current collector 11 (i.e. the top surface) and a second active material layer 13 on the other of the opposing surfaces (i.e. the bottom surface) of the current collector 11.
Fig. 1 teaches that the insulative porous film 16 is a first insulative porous film 16 on the first active material layer 13 and a second insulative porous film 16 on the second active material layer 13. 
Honda does not teach teaches that the insulative porous film 16 necessarily comprises particles of an alumina, zirconia, or silica, and particles of a zeolite.
However, he teaches that some of several types of particles suitable for inclusion into the insulative porous film 16 include alumina, zirconia, silica, and zeolite (paragraph [0075]). Honda further teaches that these materials may suitably be used in combination (paragraph [0077]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Honda, because Honda teaches that these are all materials suitable for inclusion into the porous insulative films of his invention.
Incorporating zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Honda teaches the limitations of Claim 1, wherein the insulative porous film comprises particles of an inorganic oxide and particles of an adsorbent.
Incorporating zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Honda teaches the limitations of Claim 1, wherein the inorganic oxide comprises one or more of alumina, zirconia, and silica.
Incorporating zeolites and any of alumina, zirconia, or silica, into the porous insulative film of Honda teaches the limitations of Claim 1, wherein the adsorbent is a zeolite.
Honda is silent regarding the mass ratio of the adsorbent to the inorganic oxide.
Therefore, he does not teach that the mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94.
However, he teaches that the mass ratio of total particles to resin in the porous insulative film of his invention is 15/85 to 90/10.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises 75-99 parts by mass of aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta) and 1-25 parts by weight of a zeolite (Hennige, Claim 1). This results in a mass ratio of zeolite to aluminum oxide, silicon oxide, or zirconium oxide of 1/99 to 25/75.
This disclosure teaches that this ratio of particles is suitable for use in an insulative porous film on a battery electrode. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the insulative porous film of Honda to have the mass ratio of aluminum oxide, titanium oxide, silicon oxide, or zirconium oxide to zeolite taught by Hennige, i.e. within the range of 1/99 to 25/75.
Forming the insulative porous film of Honda to have the mass ratio of aluminum oxide, silicon oxide, or zirconium oxide to zeolite taught by Hennige, i.e. within the range of 1/99 to 25/75, teaches the limitations of Claim 1, wherein the mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “mass ratio of the adsorbent to the inorganic oxide is in the range of 2/98 to 6/94” lies within the taught range of the mass ratio of the adsorbent to the inorganic oxide being in the range of 1/99 to 25/75.
Incorporating zeolites and alumina into the porous insulative film of Honda teaches the limitations of Claim 6, wherein the inorganic oxide is an alumina.
In reference to Claim 4, Honda does not teach that Si/Al ratio of the zeolite of his invention is 1 to 3. Hatta is silent regarding the Si/Al ratio of the zeolite of his invention.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta) and a zeolite (Hennige, Claim 1). 
Hennige further teaches that a suitable zeolites for inclusion into such a structure includes “Zeolite Y” (Hennige, Table 1, paragraph [0027]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the zeolite of Honda to be “Zeolite Y,” as taught by Hennige.
Selecting the zeolite of Honda to be “Zeolite Y” teaches the limitations of Claim 4, wherein a Si/Al atomic ratio of the zeolite is in the range of 1 to 3 (i.e. 2.6, per Table 1 of Hennige).  
In reference to Claim 8, Honda teaches that the thickness of the insulative porous film 16 is 1-20 microns (paragraph [0081]).
This disclosure teaches the limitations of Claim 8, wherein a thickness of the insulative porous film is 0.5-10 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “0.5-10 microns” overlaps with the taught range of 1-20 microns.
In reference to Claim 11, Honda teaches a lithium ion secondary battery (Fig. 1, paragraphs [0020]-[0100]) comprising an electrode described in the rejection of Claim 1 above.
The battery of Honda further comprises a counter electrode 12/15 (Fig. 1, paragraph [0020]).
The battery of Honda comprises a separator 17 between the electrode and the counter electrode 12/15 (Fig. 1, paragraph [0020]).
The battery of Honda comprises a nonaqueous electrolyte solution (paragraph [0020]).
Fig. 1 teaches that the separator 17 is arranged on a side of the insulative porous film 16 of the electrode.
In reference to Claim 12, Honda teaches that the thickness of the separator of his invention 5-200 microns (paragraph [0068]).
This disclosure teaches the limitations of Claim 12, wherein a thickness of the separator is 8-40 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “8-40 microns” lies within the taught range of 5-200 microns.
In reference to Claim 13, Honda does not teach that the nonaqueous electrolyte solution necessarily comprises ethylene carbonate.
However, he teaches that ethylene carbonate is one of several solvents suitable for use as the nonaqueous solvents for the electrolyte of his invention (paragraph [0089]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used ethylene carbonate as the solvent in the battery of Honda, because he teaches that this is a suitable solvent for the batteries of his invention.
In reference to Claim 14, Honda teaches that the insulative porous film is/comprises a layer formed on the active material layer, as described in the rejection of Claim 1 above (Fig. 1).
In reference to Claim 15, Honda teaches that the insulative porous film 16 further comprises a resin binder (paragraphs [0078]-[0080]).
In reference to Claims 16-17, Honda teaches that the porous insulative layer comprises 2-20 mass% of resin binder (paragraph [0080]). Because the remainder of the porous layer comprises the inorganic oxide/adsorbent particles, this disclosure teaches that a content rate of the resin binder to a total of the inorganic oxide and the adsorbent is in a range of 2-25% by mass.
This disclosure teaches the limitations of Claim 16, wherein a content rate of the resin binder to a total of the inorganic oxide and the adsorbent is in a range of 0.2-20% by mass. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “0.2-20% by mass” overlaps with the taught range of 2-25% by mass.
This disclosure teaches the limitations of Claim 17, wherein a content rate of the total of the inorganic oxide and the adsorbent in the insulative porous film is 70% by mass or higher, because a content rate of the total of the inorganic oxide and the adsorbent in the insulative porous film is 80-98% by mass. 
In reference to Claim 18, Honda teaches that the porous insulative layer comprises 2-20 mass% of resin binder (paragraph [0080]). Because the remainder of the porous layer comprises the inorganic oxide/adsorbent particles, this disclosure teaches that a content rate of the inorganic oxide and the adsorbent in the insulative film is 80-98% by mass. 
This disclosure teaches the limitations of Claim 18, wherein a content rate of the total of the inorganic oxide and the adsorbent in the insulative porous film is 70% by mass or higher, because a content rate of the total of the inorganic oxide and the adsorbent in the insulative porous film is 80-98% by mass. 
In reference to Claim 23, modified Honda does not teach that the inorganic oxide necessarily has a specific surface area of at least 0.4 m2/g.
However, he teaches that one of several materials suitable for inclusion into the porous insulative layer of his invention includes alumina particles with a surface area of 1 m2/g (paragraph [0125]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used alumina particles with a specific surface area of 1 m2/g as the alumina particles in the insulative layer of Honda.
Using alumina particles with a specific surface area of 1 m2/g as the alumina particles in the insulative layer of Honda teaches the limitations of Claim 23, wherein the inorganic oxide has a specific surface area of at least 0.4 m2/g.
In reference to Clam 24, Honda teaches a lithium ion secondary battery (Fig. 1, paragraphs [0020]-[0100]) comprising a plurality of electrodes 11/13 described in the rejection of Claim 1 above.
The battery of Honda further comprises a plurality of counter electrodes 12/15 (Fig. 1, paragraph [0020]).
The battery of Honda comprises a separator 17 between each electrode  and each counter electrode 12/15 (Fig. 1, paragraph [0020]).
The battery of Honda comprises a nonaqueous electrolyte solution (paragraph [0020]).
In reference to Claim 25, Fig. 1 teaches that the counter electrode 12/15 is an electrode comprising a current collector 12 and an active material layer 15 on the current collector layer 12 (paragraph [0020).
The counter electrode comprises an insulative porous film 16 on the active material layer (Fig. 1, paragraph [0020]).
The material of the insulative porous films 16 meets the limitations of Claim 25, as described in the rejection of Claim 1 above.
Fig. 1 teaches that the current collector 12 has opposing surfaces.
Fig. 1 teaches that the active material 15 is a first active material layer on one of the opposing surfaces of the current collector 12 and a second active material on the other of the opposing surfaces of the current collector.
Fig. 1 teaches that the positive and negative electrode materials are stacked together, and that insulative porous layers 16 are disposed on either side of each layer 15.
Therefore, the disclosure of Honda teaches that the insulative porous film is a first insulative porous film 16 on the first active material layer 15 and a second insulative porous film 16 on the second active material layer 15.
In reference to Claim 26, Fig. 1 teaches that each of the counter electrodes 12/15 is an electrode comprising a current collector 12 and an active material layer 15 on the current collector layer 12 (paragraph [0020).
The counter electrode comprises an insulative porous film 16 on the active material layer (Fig. 1, paragraph [0020]).
The material of the insulative porous films 16 meets the limitations of Claim 26, as described in the rejection of Claim 1 above.
Fig. 1 teaches that the current collector 12 has opposing surfaces.
Fig. 1 teaches that the active material layer 15 is a first active material layer on one of the opposing surfaces of the current collector 12 and a second active material on the other of the opposing surfaces of the current collector.
Fig. 1 teaches that the positive and negative electrode materials are stacked together, and that insulative porous layers 16 are disposed on either side of each layer 15.
Therefore, the disclosure of Honda teaches that the insulative porous film is a first insulative porous film 16 on the first active material layer 15 and a second insulative porous film 16 on the second active material layer 15.

Claim 3 is rejected under 35 U.S.C. 103as being unpatentable over Hatta, et al. (U.S. Patent Application Publication 2016/0254511 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1) or Honda, et al. (U.S. Patent Application Publication 2016/0064715 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1), and further in view of Sasaki, et al. (U.S. Patent Application Publication 2013/0224571 A1).
In reference to Claim 3, modified Hatta and modified Honda do not teach that the zeolite is ion-exchanged with Li or Ca, per Claim 3.
To solve the same problem of providing a Li-based battery, Sasaki teaches that ion-exchanging the zeolite in contact with the Li-containing electrolyte, so that the zeolite comprises Li ions, provides the benefit of ensuring that any ions transferred into the electrolyte from the zeolite are Li, thus preventing degradation of device performance (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the zeolite material of modified Hatta or modified Honda is ion-exchanged with lithium, to ensure that the ions that any ions transferred into the electrolyte from the zeolite are Li, thus preventing degradation of device performance, per the teachings of Sasaki.
Forming the zeolite of the device of modified Hatta or modified Honda to be ion-exchanged with Li teaches the limitations of Claim 3, wherein the zeolite is ion-exchanged with Li.

Claim 5 is rejected under 35 U.S.C. 103as being unpatentable over Hatta, et al. (U.S. Patent Application Publication 2016/0254511 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1) or Honda, et al. (U.S. Patent Application Publication 2016/0064715 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1), and further as evidenced by Hjertman, et al. (U.S. Patent Application Publication 2003/0087753 A1).
In reference to Claim 5, Hatta and Honda are silent regarding the pore size of the zeolite of their inventions.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta and Honda) and a zeolite (Hennige, Claim 1). 
Hennige further teaches that a suitable zeolites for inclusion into such a structure includes “Zeolite Y” (Hennige, Table 1, paragraph [0027]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the zeolite of Hatta to be “Zeolite Y,” as taught by Hennige.
Evidentiary reference Hjertman teaches that the pore size of the Zeolite Y is 7-7.5 Å (paragraph [0017]).
Selecting the zeolite of Hatta or Honda to be “Zeolite Y” teaches the limitations of Claim 5, wherein the particles of the adsorbent have a pore diameter of 3-10 Å, i.e. 7-7.5 Å.  

Claims 19, 21 are rejected under 35 U.S.C. 103as being unpatentable over Honda, et al. (U.S. Patent Application Publication 2016/0064715 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1), and further as evidenced by de Lasa, et al. (U.S. Patent Application Publication 2003/0103893 A1).
In reference to Claims 19 and 21, modified Honda does not teach that the particles of the adsorbent necessarily have a specific surface area larger than that of the particles of the inorganic oxide.
However, he teaches that one of several materials suitable for inclusion into the porous insulative layer of his invention includes alumina particles with a surface area of 1 m2/g (paragraph [0125]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used alumina particles with a specific surface area of 1 m2/g as the alumina particles in the insulative layer of Honda.
Honda is silent regarding the specific surface area of the zeolite of his invention.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta) and a zeolite (Hennige, Claim 1). 
Hennige further teaches that a suitable zeolites for inclusion into such a structure includes “Zeolite Y” (Hennige, Table 1, paragraph [0027]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the zeolite of Hatta or Honda to be “Zeolite Y,” as taught by Hennige.
Evidentiary reference de Lasa teaches that the specific surface area of Zeolite Y is 300-800 m2/g (paragraph [0010]).
Selecting the zeolite of Hatta or Honda to be “Zeolite Y” teaches the limitations of Claim 19, wherein the particles of the adsorbent have a specific surface area (i.e. 300-800 m2/g) larger than that of the particles of inorganic oxide (i.e. 1 m2/g).  
Selecting the zeolite of Hatta or Honda to be “Zeolite Y” teaches the limitations of Claim 21, wherein the particles of the adsorbent have a specific surface area (i.e. 300-800  m2/g) larger than that of the particles of inorganic oxide (i.e. 1 m2/g).  
Selecting the zeolite of Hatta or Honda to be “Zeolite Y” teaches the limitations of Claim 21, wherein the particles of the adsorbent have a specific surface area of 500-1500 m2/g.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “500-1500 m2/g” overlaps with the taught range of 300-800 m2/g.


Claim 20 is rejected under 35 U.S.C. 103as being unpatentable over Hatta, et al. (U.S. Patent Application Publication 2016/0254511 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1) or Honda, et al. (U.S. Patent Application Publication 2016/0064715 A1) in view of Hennige, et al. (U.S. Patent Application Publication 2008/0248381 A1), and further as evidenced by de Lasa, et al. (U.S. Patent Application Publication 2003/0103893 A1).
In reference to Claim 20, modified Hatta and modified Honda are silent regarding the specific surface area of the zeolite of his invention.
To solve the same problem of providing an insulative porous film on a battery electrode, Hennige teaches an insulative porous layer disposed on a separator material, wherein the insulative porous layer comprises aluminum oxide, silicon oxide, or zirconium oxide (which are the same particles as in Hatta) and a zeolite (Hennige, Claim 1). 
Hennige further teaches that a suitable zeolites for inclusion into such a structure includes “Zeolite Y” (Hennige, Table 1, paragraph [0027]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the zeolite of Hatta or Honda to be “Zeolite Y,” as taught by Hennige.
Evidentiary reference de Lasa teaches that the specific surface area of Zeolite Y is 300-800 m2/g (paragraph [0010]).
Selecting the zeolite of Hatta or Honda to be “Zeolite Y” teaches the limitations of Claim 20, wherein the particles of the adsorbent have a specific surface area of 500-1500 m2/g.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “500-1500 m2/g” overlaps with the taught range of 300-800 m2/g.




Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721